838 F.2d 470
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Derek A. FARMER, Plaintiff-Appellant, Cross-Appellee,v.Ronald C. MARSHALL; Roger Crabtree; George Alexander,Defendants-Appellees. Cross-Appellants.
Nos. 87-3724, 87-3774.
United States Court of Appeals, Sixth Circuit.
Feb. 4, 1988.

Before ENGEL and RYAN, Circuit Judges and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
In case no. 87-3724 plaintiff appeals a judgment of the district court which dismissed three of his four claims brought pursuant to 42 U.S.C. Sec. 1983 and limited his damages recoverable in consequence of his single meritorious claim to $1.00.  By way of cross-appeal in case no. 87-3774, defendants seek review of the district court's disposition of that latter claim.  Plaintiff also moves for the appointment of counsel.  Upon review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For reasons stated in the order of the district court, the motion for appointment of counsel is hereby denied and the final judgment entered June 25, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.